richard liljeberg et al petitioners v commissioner of internal revenue respondent docket nos filed date ps are nonresident_aliens in they were full-time stu- dents at foreign universities when they participated in the u s department of state summer work travel program swtp they came to the united_states for no more than four months over the summer to participate in cultural exchange travel domestically and work in temporary or sea- sonal jobs ps sought to deduct expenses they paid in connec- tion with the swtp including the costs of airfare program and visa fees travel health insurance and meals and enter- tainment r denied ps’ claimed deductions though he has since conceded the deductibility of the program and visa fees ps in turn have conceded that the fees paid_by one of them in are not deductible for held ps may not deduct their expenses for airfare and meals and entertainment paid in connection with their participation in the swtp because they were not away from home in the pursuit of a trade_or_business for purposes of sec_162 hantzis v cases of the following petitioners are consolidated herewith anna v zolotareva docket no and enda conway docket no united_states tax_court reports commissioner 638_f2d_248 1st cir rev’g tcmemo_1979_299 followed held further ps may not deduct their expenses for travel health insurance under sec_162 but may deduct those expenses under sec_213 to the extent they satisfy its requirements steven s brown denis john conlon and leigh david roadman for petitioners elizabeth s mcbrearty for respondent opinion laro judge petitioners are foreign nationals and are non- resident aliens for federal_income_tax purposes these cases arise out of their participation in the summer work travel program swtp which is part of the u s department of state exchange visitor program evp the cases were consolidated for trial briefing and opinion and were sub- mitted fully stipulated for decision without trial see rule respondent determined deficiencies in petitioners’ federal_income_tax for tax_year as follows petitioner docket no deficiency richard liljeberg anna v zolotareva enda conway dollar_figure at issue in these cases of first impression is whether peti- tioners are entitled to itemized_deductions not otherwise conceded by respondent under sec_162 for certain unreimbursed employee_expenses they paid in in connection with their participation in the swtp we hold that they are not except inasmuch as their expenses for travel health insurance may be deductible under sec_213 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure liljeberg v commissioner i overview background the parties submitted the cases fully stipulated under rule the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein since none of petitioners had a legal residence in the united_states as of the time their petitions were filed with the court these cases are appealable to the court_of_appeals for the district of columbia circuit absent stipulation of the parties to the con- trary see sec_7482 flush language ii summer work travel program the swtp is a category of the evp administered by the u s department of state the evp was authorized by the mutual educational and cultural exchange act of pub_l_no sec_102 sec_75 stat pincite codified as amended pincite u s c sec and is governed by c f_r ch i subch g pt since the department of state regulations governing the evp were substantially_modified effective date public notice fed reg big_number date we look to the regulations as they existed in see eg 81_tc_1 we must apply the law as in effect during the tax- able year in issue aff ’d without published opinion 740_f2d_953 1st cir the evp was established to increase mutual under- standing between the people of the united_states and the people of other countries by means of educational and cul- tural exchanges to assist the department of state in furthering the foreign policy objectives of the united_states c f_r sec_62 a the department of state facili- tates the program by designating sponsors-which can be public or private entities- to provide foreign nationals with opportunities to participate in educational and cultural pro- grams in the united_states and return home to share their experiences id sec_62 b sponsors must satisfy a host of obligations including among others maintaining their legal status and accreditation or licensure committing to provide accurate information to the government the public and exchange visitors maintaining financial capability to united_states tax_court reports meet their financial obligations ensuring adequate staffing and support services to administer the exchange pro- gram and appointing specific employees to handle the program id sec_62 sponsors also must ensure that exchange visitors have sickness and accident insurance throughout the period in which they participate in the exchange program id sec_62 a exchange visitors enter the united_states on non- immigrant visas issued under u s c sec_1101 also known as j visas c f_r sec_62 b see also c f_r sec_62 a j visa is issued to an alien having a residence in a foreign_country which he has no intention of abandoning and who meets certain other cri- teria u s c sec_1101 the swtp is one of several programs under the umbrella of the evp to be eligible for the swtp aliens must be for- eign nationals proficient in english who demonstrate their intention to participate in the cultural aspects of the swtp and are enrolled full-time and pursuing studies at accredited post-secondary classroom-based academic institu- tions physically located outside of the united_states and have successfully completed at least one semester or equiva- lent of post-secondary academic study c f_r sec_62 d the purpose of the swtp is to provide foreign college and university students with opportunities to interact with u s citizens experience u s culture while sharing their own cul- tures with americans they meet travel in the united_states and work in jobs that require minimal training and are sea- sonal or temporary in order to earn funds to help defray a portion of their expenses id sec_62 b employment is seasonal when it is tied to a certain time of the year by an event or pattern and requires labor levels above and beyond existing worker levels id employment is temporary when an employer’s need is a one-time occurrence a peak load need or an intermittent need id foreign nationals may participate in the swtp for no longer than four months during the extended break between academic years id sec_62 c sponsors participating in the swtp in addition to fulfilling general requirements under the evp must conduct adequate participant screening and selection provide program participants liljeberg v commissioner with certain orientation materials ensure that program participants have opportunities to work alongside u s citi- zens and engage in cultural activities outside of work place participants in appropriate positions ensure that participants are compensated appropriately maintain at least monthly personal contacts with program participants and provide assistance to participants as needed institute adequate internal controls within their own organizations properly vet any third-party entities used by them to fulfill the program’s requirements ensure host employer cooperation and comply with specified reporting require- ments id sec_62 d - p an exchange visitor’s participation in the exchange pro- gram can be terminated early if he among other things does not pursue the activities for which he was admitted to the united_states is unable to continue his participation or violates the program’s rules id sec_62 a the exchange visitor’s participation likewise terminates if he engages in unauthorized employment id sec_62 b iii petitioner richard liljeberg a background when the petition in his case was filed richard liljeberg lived in and was a citizen of the republic of finland during the year at issue mr liljeberg was a full-time_student at the haaga-helia university of applied sciences in helsinki fin- land he lived with his mother before he came to the united_states in but upon his return to finland he lived alone in a rental home throughout mr liljeberg held a driver’s license issued in finland owned a car in that country and was registered to vote there he also received mail and owned a bank account in finland before coming to the united_states in mr liljeberg worked at a company called iss security while simultaneously attending school he did not return to work at iss security upon returning to finland b work and travel in the united_states pursuant to the swtp mr liljeberg entered the united_states on date and departed on date during most of his time in the united_states mr united_states tax_court reports liljeberg worked as a lifeguard at noah’s ark in the wis- consin dells in the state of wisconsin where he earned dollar_figure in wages upon concluding his employment but before his return to finland mr liljeberg traveled to chi- cago washington d c and new york city he has not returned to the united_states since leaving the country on date c tax_return mr liljeberg filed a form 1040nr u s nonresident_alien income_tax return for tax_year dated date on his tax_return he deducted dollar_figure in unreimbursed employee_expenses of that amount mr liljeberg paid dollar_figure for airfare to and from the united_states dollar_figure for the cost of the program dollar_figure for the cost of his j visa and dollar_figure for insurance in the year in connection with his participa- tion in the swtp d notice_of_deficiency respondent issued a notice_of_deficiency to mr liljeberg on date for the tax_year mr liljeberg’s miscella- neous itemized_deductions were reduced by dollar_figure reflecting respondent’s denial of his claimed deductions for travel and living_expenses accounting for the floor equal to of adjusted_gross_income see sec_67 the final adjustment was dollar_figure resulting in the determination of a dollar_figure defi- ciency in federal_income_tax due from mr liljeberg e tax_treaty not applicable the parties agree that the united states’ tax_treaty with finland does not relieve mr liljeberg of his u s income_tax obligations and he has claimed no relief thereunder see convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital fin -u s art para date tax_treaties cch para iv petitioner anna zolotareva a background when the petition in her case was filed anna zolotareva lived in and was a citizen of the russian federation during liljeberg v commissioner the year at issue ms zolotareva was a full-time_student at the ulyanovsk pedagogical university in russia she lived with her parents before she came to the united_states in and lived with them when she returned to russia later in the year ms zolotareva’s parents paid the costs of maintaining their home including rent and utilities throughout ms zolotareva held a driver’s license issued in russia and was registered to vote there however she did not work in russia at any time during b work and travel in the united_states pursuant to the swtp ms zolotareva entered the united_states on date and departed on date during most of her time in the united_states ms zolotareva worked as a housekeeper at the roche harbor resort on san juan island in the state of washington where she earned dollar_figure in wages upon concluding her employment but before her return to russia ms zolotareva traveled to los angeles and new york city she has not returned to the united_states since leaving the country on date c tax_return ms zolotareva filed a form 1040nr for tax_year dated date on her tax_return she deducted dollar_figure in unreimbursed employee_expenses of that amount ms zolotareva paid dollar_figure as program fees and dollar_figure as travel_expenses including airfare to and from the united_states an extension on travel medical insurance and j visa fees ms zolotareva has conceded however that the dollar_figure in program fees is not deductible for since it was paid in d notice_of_deficiency respondent issued a notice_of_deficiency to ms zolotareva on date for the tax_year ms zolotareva’s miscellaneous_itemized_deductions were reduced by dollar_figure reflecting respondent’s denial of her claimed deductions for travel and living_expenses after application of the floor see sec_67 the final adjustment was dollar_figure resulting in the determination of a dollar_figure deficiency in federal_income_tax due from ms zolotareva united_states tax_court reports e tax_treaty not applicable the parties agree that the united states’ tax_treaty with russia does not relieve ms zolotareva of her u s income_tax obligations and she has claimed no relief thereunder see convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital russ -u s art para date tax_treaties cch para v petitioner enda conway a background when the petition in his case was filed enda conway lived in and was a citizen of ireland during the year at issue mr conway was a full-time_student at university college dublin in ireland while in the united_states mr conway contin- ued to pay his phone bill and gym membership in ireland and sent money to his mother to maintain his home there throughout mr conway held a driver’s license issued in ireland owned a car in that country and was registered to vote there he also received mail and owned a bank account in ireland however he did not work there at any time during b work and travel in the united_states pursuant to the swtp mr conway entered the united_states on date and departed on date during his time in the united_states mr conway worked as a server at gosman’s dock restaurant in montauk new york where he earned dollar_figure in wages since leaving the country on date mr conway has been back to the united_states once c tax_return mr conway filed a form 1040nr for tax_year dated date on his tax_return he deducted unreim- bursed employee_expenses of dollar_figure of that amount mr conway claimed a deduction of dollar_figure for travel_expenses including the costs of airfare a program fee and medical insurance he also claimed a deduction for meals and enter- tainment expenses of dollar_figure of dollar_figure a number cal- culated by multiplying a per_diem rate of dollar_figure by to reflect liljeberg v commissioner the total days spent in the united_states and further multi- plying the product by two-thirds to estimate the number of working days d notice_of_deficiency respondent issued a notice_of_deficiency to mr conway on date for the tax_year mr conway’s miscella- neous itemized_deductions were reduced by dollar_figure reflecting respondent’s denial of his claimed deductions for travel and living_expenses and meals and entertainment after applica- tion of the floor see sec_67 the final adjustment was dollar_figure resulting in the determination of a dollar_figure deficiency in federal_income_tax due from mr conway e tax_treaty not applicable the parties agree that the united states’ tax_treaty with ireland does not relieve mr conway of his u s income_tax obligations and he has claimed no relief thereunder see convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains ir -u s art para date tax_treaties cch para i overview discussion in petitioners were nonresident_aliens who arrived in the united_states on j visas as exchange program partici- pants and earned wage income during the year the parties do not dispute that petitioners are taxable in the united_states on the income they earned while employed in this country the parties also agree that petitioners in working at their respective summer jobs obtained through the swtp were engaged in a u s trade_or_business however still at issue after the parties’ concessions is whether petitioner sec_3 petitioners on brief argued that the per_diem rate for the location where mr conway worked in was dollar_figure per day see revproc_2011_47 sec_4 2011_42_irb_520 not dollar_figure as claimed on his return and that he therefore is entitled to a higher deduction respondent objects since we conclude below that mr conway may not deduct his claimed travel and meals and entertainment_expenses we need not reach the ques- tion of their proper amount united_states tax_court reports may deduct certain expenses they paid while in the united_states and in traveling to and from the united_states to participate in the swtp because petitioners were not away from home for purposes of sec_162 we hold that they may not except to the extent that their expenses for travel health insurance satisfy the requirements of sec_213 ii legal background a taxation of nonresident_aliens under sec_871 a nonresident_alien_individual engaged in trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in sec_1 or on his taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states performance of personal services within the united_states is considered the conduct_of_a_trade_or_business sec_864 aliens present in the country on j visas among other visa categories are treated for purposes of sec_871 as non- resident_alien individuals engaged_in_a_trade_or_business_within_the_united_states regardless of whether they are in fact so engaged sec_871 b deductibility of expenses for nonresident_alien individuals deductions are allowed only if and to the extent that they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_873 while personal living or family_expenses are not deductible sec_262 one may deduct traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 a taxpayer may be in the trade_or_business of being an employee 54_tc_374 see also 91_tc_352 for an expense to qualify under sec_162 it must be ordinary and necessary have been incurred while the taxpayer was away from home and have been incurred in the pursuit of a trade_or_business barone v liljeberg v commissioner commissioner 85_tc_462 aff ’d without pub- lished opinion 807_f2d_177 9th cir we have defined home as used in sec_162 to mean the vicinity of the taxpayer’s principal place of employment and not where his or her personal_residence is located 74_tc_578 the idea is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 49_tc_557 expenses associ- ated with maintaining a residence far from one’s principal place of employment for personal reasons therefore are not deductible 55_tc_783 see also 326_us_465 nonetheless a taxpayer may claim his personal_residence as his home where he is away from home on a temporary rather than indefinite or permanent basis 358_us_59 kroll v commissioner t c pincite the determination of whether employment is temporary is a question of fact mitchell v commissioner tcmemo_1999_283 78_tcm_355 an employment period exceeding one year is not temporary sec_162 flush language nor is employment for which termi- nation within a short_period cannot be foreseen cf mitchell v commissioner t c pincite iii the parties’ arguments a petitioners’ argument petitioners point out that they were residents and citizens of their respective countries during and were in the united_states to work in temporary jobs as part of an exchange program per the terms of their visas they argue they could not stay in the united_states for longer than four months and were required to maintain their residences abroad see u s c sec_1101 petitioners liken their situation to that of the taxpayer in 278_f2d_571 5th cir who being a justice of the louisiana supreme court and thus required to retain his lifelong home in his district while working in new orleans was allowed to deduct as a traveling expense his rental of an apartment in new orleans according to petitioners they united_states tax_court reports were required to maintain their residences in their home countries by provisions of u s immigration law and thus were away from home for purposes of sec_162 moreover petitioners argue unlike in the case of domestic students who travel to other locations for their summer jobs employers benefit from swtp participants’ maintenance of residences in their home countries because the employers may legally employ such nonresident_aliens to fill seasonal employment needs that might otherwise go unmet recog- nize employment_tax savings see sec_3306 and receive an enthusiastic healthy educated insured english- speaking worker who has been vetted by the u s depart- ment of state and the program sponsor petitioners further contend that because they maintained close links to their home countries-by maintaining driver’s licenses being reg- istered to vote and so forth-and intended to return there and did so upon the expiration of their time in the united_states their tax homes were in their respective home coun- tries thus petitioners argue that they were engaged in the tem- porary business of being employees in the united_states and should be allowed to deduct their ordinary and necessary business_expenses while away from home citing peurifoy they opine that because their work was temporary the exist- ence of business exigencies is immaterial petitioners main- tain that they need not have been employed or otherwise engaged in a trade_or_business before accepting temporary work at a second location finally petitioners contend in their opening brief a por- tion of their deducted expenses such as visa and program fees and insurance are not travel_expenses and are not sub- petitioners also point to guidance issued by the commissioner allowing for the reduction of statutory withholding from nonresident aliens’ income to account for deductible expenses see eg priv ltr rul date however we discount petitioners’ references to such guidance for two reasons first guidance issued by the commissioner is neither precedent nor authority in this court see sec_6110 see also eg colorado ltd v commissioner tcmemo_1992_157 63_tcm_2435 as a matter of law petitioner cannot rely on private letter rulings as authority for a position second the guidance cited pertains to withholding of tax on nonresident_aliens under sec_1441 not the underlying validity of the claimed deductions liljeberg v commissioner ject to the sec_162 away from home requirement however petitioners maintain in their answering brief that any travel health insurance is related to travel and there- fore should be deducted as a traveling expense either way with respect to the cost of health insurance petitioners argue that this insurance was not only in furtherance of their trade_or_business but was strictly required as a condition of their procuring a j visa and as a condition of their participation in the swtp and thus their employment b respondent’s argument respondent’s primary argument is that petitioners each had a principal_place_of_business in the united_states at the location of their respective summer jobs and therefore their tax homes for purposes of sec_162 were in the united_states not their home countries respondent points out that pursuing an education full time does not constitute a trade_or_business under sec_162 see 639_f2d_434 8th cir aff ’g paul v commis- sioner tcmemo_1980_147 each of petitioners was a full- time student during ms zolotareva and mr conway were not employed in their home countries at that time their sole work was through the swtp in the united_states while mr liljeberg had been employed part time in finland he quit that job before coming to the united_states and did not take it up again upon his return to finland because pur- suing an education full time is not a trade_or_business respondent asserts petitioners did not have tax homes in their home countries it follows according to respondent that because petitioners were never away from their homes in the pursuit of a trade_or_business they are not permitted to deduct costs for traveling or meals and entertainment respondent disagrees with petitioners’ assertion that the temporary nature of a job may obviate the need for a busi- ness reason to maintain a separate personal_residence respondent points to two cases from the courts of appeals that he contends contradict petitioners’ position in the first 638_f2d_248 1st cir rev’g tcmemo_1979_299 the court_of_appeals for the first cir- cuit held that a law student who lived in boston with her husband during the school year could not deduct her trav- eling expenses when she took a summer job in new york in united_states tax_court reports the second 553_f3d_544 7th cir aff ’g tcmemo_2007_152 the court_of_appeals for the seventh circuit held that a laid-off airline mechanic was not entitled to deduct the costs of traveling to and living in various cities where he obtained temporary work by bumping less senior mechanics in both cases the courts of appeals found that taxpayers must have business rather than personal reasons for living in two places respondent maintains that petitioners did not have business reasons for maintaining their personal residences in their home coun- tries further respondent argues allowing petitioners to deduct travel_expenses related to their summer jobs in the united_states would create a rule affording nonresident_aliens a deduction to which domestic taxpayers are not enti- tled cf 260_f2d_99 8th cir disallowing an iowa college student’s deduction for travel_expenses while employed as a construction worker in alaska on the grounds that no business exigencies required his travel there rev’g tcmemo_1957_84 moreover respondent observes the purpose of the away from home provision is to mitigate the burden of the tax- payer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur addi- tional and duplicate living_expenses kroll v commissioner t c pincite in view of this respondent argues petitioners must demonstrate that they incurred expenses related to their personal residences mr liljeberg and ms zolotareva have not presented such evidence and while mr conway did send money to his mother to maintain his residence in ire- land respondent’s position is that mr conway has failed to demonstrate living_expenses incurred substantial that he had respondent further asserts that petitioners’ expenses for travel health insurance are deductible not under sec_162 but only under sec_213 subject_to that section’s floor see 74_tc_1229 insuring against the costs of maintaining petitioner’s health is primarily a personal concern not merely a business concern fn ref omitted liljeberg v commissioner c the parties’ concessions as noted above petitioners have conceded that the dollar_figure paid_by ms zolotareva as program fees was paid in and is not deductible for respondent in turn concedes that petitioners are entitled to deduct under sec_162 any fees paid for their j visas and for their participation in the swtp as unreimbursed employee_expenses subject_to the floor on miscellaneous_itemized_deductions we note that our acceptance of a concession does not mean that the court has evaluated and accepted the underlying substantive issues or legal principles supporting the concession 105_tc_436 in practice the court will accept concessions of law in the interests of judicial economy unless justice requires otherwise id since petitioners do not oppose respondent’s concession cf 67_tc_599 refusing to accept the commis- sioner’s unilateral offer of concession opposed by the taxpayer on the grounds that the interests of justice will be best served by a rejection of such concession we will accept it in the interest of judicial economy without expressing an opinion as to its correctness iv deductibility of petitioners’ expenses a travel and living_expenses petitioners have paid a host of expenses in connection with their participation in the swtp that they now seek to deduct after respondent’s concession that visa and program fees are deductible we are left to decide whether petitioners may deduct their expenditures_for travel and living_expenses we address separately the deductibility of health insurance expenses as noted earlier for an expense to qualify under sec_162 it must be ordinary and necessary have been incurred while the taxpayer was away from home and have been incurred in the pursuit of a trade_or_business barone v commissioner t c pincite there is little dis- pute between petitioners and respondent as to the satisfac- tion of the first and third criteria rather the parties have focused on the second factor-that the putative business_expenses must have been incurred while the taxpayer wa sec_148 united_states tax_court reports away from home we agree with respondent that peti- tioners were not away from home it is true that while the cost of maintaining a residence far from one’s principal place of employment for personal rea- sons is not deductible tucker v commissioner t c pincite a taxpayer may in certain cases claim his personal resi- dence as his tax_home when his absence is temporary peurifoy v commissioner u s pincite however a tem- porary absence alone does not make a taxpayer’s personal_residence his tax_home the taxpayer must have a business reason to maintain a distant separate residence see eg tucker v commissioner t c pincite wirt v commis- sioner tcmemo_1988_329 55_tcm_1369 there must be some business as opposed to per- sonal reason for the taxpayer maintaining the original home for it to qualify as such under sec_162 in view of the above respondent’s citation of hantzis an opinion cited approvingly by multiple courts of appeals see eg 553_f3d_544 7th cir aff ’g tcmemo_2007_152 143_f3d_497 9th cir aff ’g tcmemo_1995_559 873_f2d_1159 8th cir aff ’g tcmemo_1988_259 is apposite and represents a fair statement of the law the court_of_appeals for the first circuit observed in hantzis v commissioner f 2d pincite the temporary employment doctrine does not however purport to eliminate any requirement that continued maintenance of a first home have a business justification we think the rule has no application where the taxpayer has no business connection with his usual place of resi- dence if no business exigency dictates the location of the taxpayer’s usual residence then the mere fact of his taking temporary employment elsewhere cannot supply a compelling business reason for continuing to maintain that residence only a taxpayer who lives one place works another and has business ties to both is in the ambiguous situation that the temporary employment doctrine is designed to resolve in such cir- cumstances unless his employment away from his usual home is tem- porary a court can reasonably assume that the taxpayer has abandoned his business ties to that location and is left with only personal reasons for maintaining a residence there where only personal needs require that a travel expense be incurred however a taxpayer’s home is defined so as to leave the expense subject_to taxation thus a taxpayer who pursues temporary employment away from the location of his usual liljeberg v commissioner residence but has no business connection with that location is not away from home for purposes of sec_162 citations omitted the facts in hantzis where a law student attending school in one city sought to deduct travel and living_expenses she incurred while employed for the summer in a different city are similar to the facts in petitioners’ situation petitioners were full-time students from abroad who came to the united_states to work for a single summer before returning to their home countries ms zolotareva and mr conway had no busi- ness connections with their home countries at the time and while mr liljeberg was employed part time as a security guard in finland he terminated that employment before arriving in the united_states and did not resume it upon his return thus in view of their lack of business connections with their respective home countries petitioners could not have been away from home in we observe that petitioners have made much of the fact that the j visas on which they entered the united_states would not have been issued to them were each of them not an alien having a residence in a foreign_country which he has no intention of abandoning see u s c sec_1101 they understand this requirement to mean that they were obligated legally to maintain their homes in their home countries as a condition of their participation in the swtp and thus their employment through that program we disagree first residence for immigration purposes is not necessarily coterminous with residence for tax pur- poses which itself is different from tax_home under sec_162 see pappas v commissioner tcmemo_1975_321 34_tcm_1397 this court has held repeatedly that the location of an alien’s residence for the purposes of sec_871 and its predecessors is not nec- essarily the same as his tax_home for the purposes of sec_162 while the resolution of both issues depends upon evidence regarding the nature of a taxpayer’s stay in a particular location the issue of residency under sec_871 involves consideration of a taxpayer’s intent whereas the issue under sec_162 does not second u s immigration law defines residence as an alien’s place of general abode -that is his principal actual dwelling place in fact without regard to intent u s c sec_1101 united_states tax_court reports the supreme court has interpreted the rule that a nonimmigrant alien have a residence in a foreign_country to mean that he must maintain a domicile in his home_country in other words the alien must not intend to immigrate permanently to the united_states see 435_us_647 see also 458_us_1 n citing moreno u s pincite no court has understood residence in this context to require the maintenance of a second abode or the incurring of duplicate living costs moreover neither the regulations governing the swtp under title of the u s code nor the regulations governing immigration under title provide that a nonresident_alien must maintain a second dwelling in his home_country instead they only require that a nonimmigrant alien agree to depart the united_states at the expiration of his or her authorized period of admission c f_r sec_214 a ii one can envision the following situa- tion a student from europe lives in a dormitory during the academic year at the conclusion of which he must move out of his room he comes to the united_states on the swtp and spends the summer in this country in the fall he returns to his home_country and moves into another dormitory for the following academic year this student did not maintain a physical dwelling in his home_country during the summer yet there is no provision that would terminate his legal status on these grounds alone all of this is to show that there is no requirement at law that an swtp participant maintain a second abode in his home_country nor have petitioners presented any evidence to corroborate a contractual requirement to that effect imposed upon them by their sponsors employers or any other party accordingly we conclude that none of petitioners falls into the category of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses cf kroll v commissioner t c pincite to the extent that any of petitioners had incurred expenses to main- tain their abodes in their home countries cf 61_tc_855 a taxpayer has a ‘home’ for the purpose of sec_162 only when he has incurred substantial living_expenses at a permanent place of liljeberg v commissioner abode those expenses were by their personal choice and not by a dictate of their employers or the law we therefore hold that the rule_of hantzis v commis- sioner f 2d pincite that i f no business exigency dic- tates the location of the taxpayer’s usual residence then the mere fact of his taking temporary employment elsewhere cannot supply a compelling business reason for continuing to maintain residence applies here accordingly respondent properly denied petitioners’ claimed deductions for travel and living_expenses paid in connection with their participation in the swtp that b health insurance petitioners claim with respect to their health_insurance_policies that the costs of these policies are not travel_expenses and therefore are not subject_to the sec_162 away from home requirement petitioners argue that their purchase of health insurance was to further their trade_or_business and was strictly required as a condition of receiving a j visa and participating in the swtp petitioners also point out perhaps as an alternative theory that any travel health insurance is related to travel and should be deducted as a traveling expense respondent disagrees asserting that petitioners’ expenses for health insurance are not deductible under sec_162 but may instead be deducted only under sec_213 subject_to that section’s floor as required by green v commis- sioner t c pincite we concur with respondent unless such deductions are expressly permitted a taxpayer may not deduct personal living or family_expenses sec_262 sec_213 is an exception to the general_rule and allows the deduction of medical_expenses including amounts paid for health insurance to the extent such expenses exceed of a taxpayer’s adjusted_gross_income and are not com- pensated for by insurance or otherwise notwithstanding that health insurance was required as a condition of petitioners’ participation in the swtp see c f_r sec_62 we have consistently held that insuring against the costs of maintaining a taxpayer’s health is pri- marily a personal concern not merely a business concern and that the expense of such insurance is deductible only by way of sec_213 green v commissioner t c pincite united_states tax_court reports see also minick v commissioner tcmemo_2010_12 99_tcm_1054 p etitioners’ payments of life and medical insurance premiums are not deductible under sec_162 kelly v commissioner tcmemo_1991_605 62_tcm_1406 t he costs incurred in maintaining stamina and good health are inher- ently personal expenditures it is irrelevant that health insurance is required by an employer or a provision of law for example current sec_5000a requires most tax- payers and their dependents to maintain a minimum level of medical coverage for each month beginning after this individual mandate however does not change the essentially personal nature of health_insurance_coverage society of course benefits from having healthy constituents as does an employer from having healthy employees likewise the government and the country benefit from ensuring that alien exchange program participants are covered in case of a med- ical emergency but in all cases the one who most over- whelmingly benefits is the individual whose personal health is better protected by having insurance accordingly we find that petitioners may not deduct their expenses paid in connection with the purchase of health insurance except to the extent that these expenses may be deductible under sec_213 v conclusion petitioners have sought to deduct certain expenses they paid in in connection with their participation in the swtp respondent has conceded the propriety of petitioners’ claimed deductions for program and visa fees and petitioners have conceded respondent’s denial of a deduction for program fees paid_by ms zolotareva in we determined that petitioners may deduct their costs for travel health insurance only insofar as sec_213 allows as to the remaining expenses we found that petitioners may not deduct them because they were not away from home within the meaning of sec_162 we have considered all of the parties’ arguments and to the extent not discussed above conclude that those argu- ments are irrelevant moot or without merit liljeberg v commissioner to reflect the foregoing decisions will be entered under rule f
